DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose the phase modulated radar target simulation method as describe din the independent claims.  
Claims 1, 12, and 18 recite a method, apparatus, and non-transitory computer readable medium embodiments of the invention comprising:

A method of emulating echo signals reflected from emulated radar targets in response to radar signals transmitted by a transmit array, including a plurality of transmitters, in a radar device under test (DUT), the method comprising:
acquiring desired fields of view (FOVs) and desired angular resolutions of the plurality of transmitters in the radar DUT to determine target angles of the emulated radar targets;
calculating far field phases of a radar signal for binary phase states of the transmit array at each of the target angles to determine resultant phase symbol streams;
calculating an excess roundtrip time delay for each emulation delay between the radar DUT and each of the emulated radar targets, and each setup delay between the radar DUT and a physical distance between the radar DUT and each emulator receiver;
time-shifting the resultant phase symbol streams by the excess roundtrip time delays;
subtracting the time-shifted resultant phase symbol streams from the resultant phase symbol streams to obtain difference phase symbol streams;
modulating a radar signal transmitted by the radar DUT by the difference phase symbol streams for each of the target angles; and
emulating the echo signals at the target angles in response to the modulated radar signal.

The invention achieves its goal and novelty distinction through its concept of affecting the modulating phase symbols on the basis of a calculated excess round trip time delay, setup delay, and physical distance delay of a radar signal.  For each target angle within a radar FOV these phase symbols are then used to modulate a radar signal and subsequently emulate echo signals in response to the newly modulated signals.  

The closest prior art is found to be:
Salvesen (US 2019/0041496), Ahmed (US 10,527,715), Shipley (US 9,151,828), and Huel (US 10,509,107) each disclosing various embodiments of radar target simulation for calibration of a device under test in which an emulated radar echo is generate by modulating, attenuating, or delaying a radar transmit signal.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/Primary Examiner, Art Unit 3648